              Case 19-21442-LMI       Doc 275     Filed 09/21/20     Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                  Miami Division
                                www.flsb.uscourts.gov

In re:                                                         Case No. 19-21442-LMI
                                                               Chapter 11
STEVEN JOHN BRANSFIELD, JR.,

               Debtor.
________________________________/

DEBTOR’S FOURTH MOTION TO EXTEND EXCLUSIVITY PERIOD TO FILE
  A PLAN AND DISCLOSURE STATEMENT AND EXTEND EXCLUSIVITY
           PERIOD TO SOLICIT ACCEPTANCES THERETO

         STEVEN JOHN BRANSFIELD, JR., Debtor and Debtor in Possession (the

“Debtor”), by and through undersigned counsel, hereby move this Court to enter an Order

extending the exclusive period within which only the Debtor may propose a Plan and

within which only the Debtor may solicit acceptances to his Plan, and in support thereof

states as follows:

                              JURISDICTION AND VENUE

         1.      The Court has jurisdiction over this matter, the parties in interest, and the

property and interests in property affected hereby, pursuant to 28 U.S.C. §§157 and 1334.

Consideration of this matter is a core proceeding under 28 U.S.C. §157(b)(2)(A).

         2.      The statutory predicates for relief sought are 11 U.S.C. §§105(a) and 1121.

                                      BACKGROUND

         3.      This case was commenced by the filing of a voluntary petition under

Chapter 11 of the Bankruptcy Code on August 26, 2019 [ECF 1].

         4.      Pursuant to 11 U.S.C. §§1107(a) and 1108, the Debtor is managing his

affairs as a debtor-in-possession. As of the date hereof, no trustee, or examiner has been
             Case 19-21442-LMI        Doc 275      Filed 09/21/20    Page 2 of 3




appointed in this Chapter 11 case.

        5.      On July 2, 2020, the Court entered an Order Granting Debtor’s Third

Motion to Extend Exclusivity Period to File a Plan and Disclosure Statement and Extend

Exclusivity Period to Solicit Acceptances Thereto [ECF 256]. The Court set the deadline

for the Debtor’s exclusive right to file a plan of reorganization through and including

September 21, 2020 and the deadline for the Debtor’s exclusive right to solicit acceptances

to his plan through and including November 17, 2020. This Motion is timely filed.

             RELIEF REQUESTED AND BASIS FOR RELIEF REQUESTED

        6.      Through this motion, the Debtor respectfully requests that this Court enter

an Order extending the Debtor’s exclusive right to file a plan of reorganization for a ninety

day period, through and including December 21, 2020, and extending the Debtor’s

exclusive right to solicit acceptances of a plan for a ninety day period through and including

February 15, 2021.

        7.      The Debtor is currently analyzing filed claims and the responses to his

objections to claims, the resolution of which will have a material effect on the formulation

of a plan. In addition, the Debtor is still waiting on claimant Ms. Alford and her counsel

Ms. Garcia as to the proposed evidentiary hearing on Ms. Alford’s claim. Also, the Debtor

is in negotiations with various remaining allowed unsecured creditors as to proposed

payouts.

        8.      This Motion is the Debtor’s fourth request for an extension of exclusivity.

        9.      The Debtor is seeking an extension in good faith and not to unnecessarily

delay the progress of his case. Such an extension, if granted, will not prejudice the

legitimate interests of creditors and other parties in interest.



                                               2
          Case 19-21442-LMI         Doc 275      Filed 09/21/20    Page 3 of 3




       WHEREFORE, the Debtor respectfully requests that this Court enter an Order

extending the Debtor’s exclusivity period to file a plan and disclosure statement for ninety

days through and including December 21, 2020, and the Debtor’s exclusivity period to

solicit acceptances to the plan for ninety days through and including February 15, 2020,

without prejudice to seeking further extensions in the event circumstances require it, and

granting any other and further relief as this Court deems just and proper.


Dated: September 21, 2020                            Wernick Law, PLLC
                                                     Attorneys for the Debtor
                                                     2255 Glades Road, Suite 324A
                                                     Boca Raton, Florida 33431
                                                     (561)961-0922/(561)431-2474 fax

                                                     By: /s/Aaron A. Wernick
                                                     Aaron A. Wernick, Esquire
                                                     FL Bar No.: 14059
                                                     E-mail: awernick@wernicklaw.com




                                             3
